Case 1:19-cv-01834-TWP-MPB Document 56 Filed 03/31/21 Page 1 of 17 PageID #: 419




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

  ROBERT MULLIGAN,                              )
                                                )
                                Plaintiff,      )
                                                )
                             v.                 )           Case No. 1:19-cv-01834-TWP-MPB
                                                )
  INDIANA UNIVERSITY BOARD OF TRUSTEES, )
  KATHRYN CRUZ-URIBE in her official and        )
  individual capacities, and MICHELLE MALOTT in )
  her official and individual capacities,       )
                                                )
                                Defendants.     )

               ENTRY ON CROSS-MOTIONS FOR SUMMARY JUDGMENT

         This matter is before the Court on cross Motions for Summary Judgment filed pursuant to

  Federal Rule of Civil Procedure 56 by Plaintiff Robert Mulligan ("Mulligan"), (Filing No. 39), and

  by Defendants Indiana University Board of Trustees ("IU"), Kathryn Cruz-Uribe ("Cruz-Uribe"),

  and Michelle Malott ("Malott") (collectively, "Defendants",) (Filing No. 44). Mulligan initiated

  this action against the Defendants "for violating his Fourteenth Amendment due process rights

  pursuant to the Civil Rights Act of 1871, 42 U.S.C. § 1983 ("Section 1983"), and for Breach of

  Contract against IU under Indiana common law" after he was removed as Dean of the School of

  Business and Economics ("SoBE") at Indiana University East ("IU East"), (Filing No. 1 at 1). For

  the following reasons, the Court grants Defendants' Cross-Motion for Summary Judgment and

  denies Mulligan's Motion for Summary Judgment.

                                      I.    BACKGROUND

         On July 1, 2016, Mulligan started his appointment at IU East both as Professor of

  Economics and as Dean of SoBE. (Filing No. 41-3 at 5.) According to the letter appointing him

  to the positions (the "Appointment Letter"), Mulligan was to be paid $119,000.00 for his work as
Case 1:19-cv-01834-TWP-MPB Document 56 Filed 03/31/21 Page 2 of 17 PageID #: 420




  professor and $21,000.00 for his work as Dean for the 2016–2017 fiscal year. (Filing No. 41-2 at

  2.) Notably, the Appointment Letter indicated that "[s]hould at some point in the future [he] no

  longer serve[s] in the position of dean and return to a faculty position, [his] salary would be

  prorated to a standard ten (10) month faculty appointment." Id. Nearly a year later, on July 29,

  2017, IU provided Mulligan with a letter (the "2017 Salary Letter") indicating that his salary would

  increase to $142,800.00 for the 2017–2018 academic year. (Filing No. 41-4 at 2.) This 2017

  Salary Letter also included a noteworthy proviso, disclaiming that it did "not constitute a contract"

  and was "for information only." Id.

         In both of his positions, Mulligan reported to Malott, the Executive Vice Chancellor of

  Academic Affairs. During his time as Dean, Mulligan regularly met with Malott—who, oversaw

  all units providing academic instruction—to discuss his performance (Filing No. 41-3 at 7; Filing

  No. 41-1 at 4). From Spring 2017 to Fall 2017, several faculty members of the SoBE complained

  about Mulligan's leadership; specifically, one faculty member contended that Mulligan

  discriminated against her because of her pregnancy and three faculty members complained about

  Mulligan's handling of a confrontation between a female and male faculty member at a meeting in

  August 2017, (Filing No. 41-3 at 7–9; Filing No. 41-1 at 9–10). As a result of these complaints,

  IU East opened Title IX investigations into Mulligan's leadership. (Filing No. 41-1 at 13.) As part

  of the probe, IU East's Office of Human Resources and Office of Affirmative Action interviewed

  Mulligan and six other faculty members concerning the complaints. (Filing No. 46-6 at 2.)

         The interviewed faculty largely expressed concern about Mulligan's leadership abilities,

  underscoring his "lack of leadership/professionalism," "lack of collaboration with faculty," "lack

  of communication," and "possible implicit bias towards women." Id. Indeed, two male faculty

  members reported that they felt women were not being treated well at the Mulligan-led SoBE.




                                                   2
Case 1:19-cv-01834-TWP-MPB Document 56 Filed 03/31/21 Page 3 of 17 PageID #: 421




  (Filing No. 41-1 at 11.) Independent of these issues, three faculty members on a search committee

  for Dean of the School of Humanities and Social Sciences—a committee chaired by Mulligan—

  complained that he lacked the necessary communication and leadership skills to successfully direct

  that pursuit (Filing No. 46-4 at 16).

         In August and September 2017, Malott discussed with Mulligan the complaints about his

  leadership, focusing on how he could improve for the future. Id. at 14-15. But as the Fall 2017

  semester progressed, and Mulligan showed no signs of course correcting, Malott decided to

  remove him as Dean. Id. at 20, 27.

         Malott talked with Cruz-Uribe, the Chancellor of IU East, regarding her decision to remove

  Mulligan as dean; and Cruz-Uribe supported her decision. Id. at 22. Thereafter, in December 2017,

  Malott informed Mulligan that he would be removed as Dean. Id. Mulligan's appointment as

  Dean ended on February 11, 2018, and he continued on as a tenured professor at IU East. (Filing

  No. 41-3 at 5; Filing No. 46-9 at 2.)

         On July 30, 2018, Mulligan filed a complaint making a formal grievance concerning his

  removal with the IU East Faculty Board of Review ("FBR") (Filing No. 46-12 at 2). In his

  complaint, Mulligan alleged that Malott denied him an opportunity to respond or take corrective

  actions. To redress the grievance, he requested among other things; expungement of               any

  defamatory material in his 2017 evaluation, a finding that his dismissal was improper and

  unjustified, and a "salary adjustment, sabbatical and/or change in job title, in lieu of compensatory

  and punitive damages." Id. at 5. Ultimately, however, the FBR determined, after reviewing

  grievance and university policies, that Mulligan's desired remedy was "not possible to achieve."

  (Filing No. 46-14 at 2.) Mulligan then initiated this lawsuit (see generally Filing No. 1), with the

  parties correspondingly moving for summary judgment (Filing No. 39; Filing No. 44).




                                                   3
Case 1:19-cv-01834-TWP-MPB Document 56 Filed 03/31/21 Page 4 of 17 PageID #: 422




                                     II.   LEGAL STANDARD

         Federal Rule of Civil Procedure 56 provides that summary judgment is appropriate if "the

  pleadings, depositions, answers to interrogatories, and admissions on file, together with the

  affidavits, if any, show that there is no genuine issue as to any material fact and that the moving

  party is entitled to a judgment as a matter of law." Hemsworth v. Quotesmith.Com, Inc., 476 F.3d

  487, 489-90 (7th Cir. 2007). In ruling on a motion for summary judgment, the court reviews "the

  record in the light most favorable to the nonmoving party and draw[s] all reasonable inferences in

  that party's favor." Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009) (citation omitted).

  However, "[a] party who bears the burden of proof on a particular issue may not rest on its

  pleadings, but must affirmatively demonstrate, by specific factual allegations, that there is a

  genuine issue of material fact that requires trial." Hemsworth, 476 F.3d at 490 (citation omitted).

  "In much the same way that a court is not required to scour the record in search of evidence to

  defeat a motion for summary judgment, nor is it permitted to conduct a paper trial on the merits of

  a claim." Ritchie v. Glidden Co., 242 F.3d 713, 723 (7th Cir. 2001) (citation and internal quotations

  omitted). Finally, "neither the mere existence of some alleged factual dispute between the parties

  nor the existence of some metaphysical doubt as to the material facts is sufficient to defeat a motion

  for summary judgment." Chiaramonte v. Fashion Bed Grp., Inc., 129 F.3d 391, 395 (7th Cir.

  1997) (citations and internal quotations omitted).

         These tenets apply equally where, as here, opposing parties each move for summary

  judgment in their favor pursuant to Rule 56. I.A.E., Inc. v. Shaver, 74 F.3d 768, 774 (7th Cir.

  1996). Indeed, the existence of cross-motions for summary judgment does not necessarily mean

  that there are no genuine issues of material fact. R.J. Corman Derailment Serv., Inc. v. Int'l Union

  of Operating Eng'rs., 335 F.3d 643, 647 (7th Cir. 2003). Rather, the process of taking the facts in




                                                    4
Case 1:19-cv-01834-TWP-MPB Document 56 Filed 03/31/21 Page 5 of 17 PageID #: 423




  the light most favorable to the nonmovant, first for one side and then for the other, may reveal that

  neither side has enough to prevail without a trial. Id. at 648. "With cross-motions, [the Court's]

  review of the record requires that [the Court] construe all inferences in favor of the party against

  whom the motion under consideration is made." O'Regan v. Arbitration Forums, Ins., 246 F.3d

  975, 983 (7th Cir. 2001) (quoting Hendricks–Robinson v. Excel Corp., 154 F.3d 685, 692 (7th Cir.

  1998)).

                                         III. DISCUSSION

            In his Complaint, Mulligan brings two claims: Count I: Violations Of Fourteenth

  Amendment Procedural Due Process Rights By Defendants Cruz-Uribe and Malott; and Count II:

  Breach of Contract by IU. (Filing No. 1 at 4, 5.) He contends that he is entitled to summary

  judgment because "undisputed facts and designated evidence show that [he] had an employment

  contract with IU, the University breached that contract, and he suffered damages as a result" and

  that he "had a property interest in his continued employment as dean by virtue of his employment

  contract and . . . was not provided notice or an opportunity to be heard before being removed as

  dean." (Filing No. 39 at 1.) For their part, Defendants argue that they are entitled to summary

  judgment because sovereign and qualified immunity shield them from the claims. (Filing No. 45

  at 12-16.) Defendants further contend that even if the claims are not barred on immunity grounds,

  Mulligan's breach of contract claim fails because he was never awarded an employment contract

  for a definite term and he "served at the pleasure of IU", id. at 19. Defendants contend the Due

  Process claim fails because Mulligan had no protectable interest in his continued employment, he

  was afforded all the process due to him, and he had no protected right in enforcing IU's procedures.

  Id. at 17–28. The Court will first address Defendants' Motion, before turning to Mulligan's Motion.




                                                   5
Case 1:19-cv-01834-TWP-MPB Document 56 Filed 03/31/21 Page 6 of 17 PageID #: 424




  A.      Eleventh Amendment Immunity

          Defendants argue that "Mulligan cannot pursue any of his claims against [IU] due to

  Eleventh Amendment sovereign immunity." (Filing No. 45 at 13.) The Eleventh Amendment

  precludes a citizen from suing a state or a state agency in federal court without the state's consent

  or congressional abrogation. See Peirick v. Indiana University–Purdue University Indianapolis

  Athletic Department, 510 F.3d 681, 695 (7th Cir. 2007). The Seventh Circuit has already

  conclusively established "that the Board of Trustees of Indiana University"—"IU" here—"is but

  an agency of the state, which operates the school under state oversight." Id. at 696. Though

  Mulligan acknowledges this fact, he contends that IU "did not seek to have this immunity question

  resolved at the earliest possible stage – it did not file a motion to dismiss during the initial pleading

  stage, instead pleading its Eleventh Amendment protection as an affirmative defense to this lawsuit

  in its Answer". (Filing No. 49 at 6.) "By failing to assert its immunity at the earliest possible

  stage," Mulligan contends that IU "has consented to suit in this Court and the case should move

  forward." Id. Defendants argue that Mulligan is mistaken, noting that Hunter v. Bryant, 502 U.S.

  224, 228–29 (1991), held "that defendants were entitled to qualified immunity at the summary

  judgment stage and thus had not waived immunity by not moving to dismiss." (emphasis

  Defendants').

          The Court agrees with Defendants. The Eleventh Amendment declares a policy and sets

  forth an explicit limitation on federal judicial power of such compelling force that this Court will

  consider the issue arising under this Amendment in this case even though urged for the first time

  in this Court. See McDonough Associates, Inc. v. Grunloh, 722 F.3d 1043, 1049 (7th Cir. 2013),

  ("[T]he general rule is that private individuals are unable to sue a state in federal court absent the

  state's consent."). Because IU is a state entity, and since it has not consented to being sued in

  federal court or otherwise waived sovereign immunity, any claim against it is barred by the


                                                     6
Case 1:19-cv-01834-TWP-MPB Document 56 Filed 03/31/21 Page 7 of 17 PageID #: 425




  Eleventh Amendment. Ford Motor Co. v. Dep't of Treasury of Indiana, 323 U.S. 459, 467 (1945),

  overruled on other grounds by Lapides v. Bd. of Regents of Univ. Sys. of Georgia, 535 U.S. 613

  (2002). ("[T]he general rule is that private individuals are unable to sue a state in federal court

  absent the state's consent."). This forecloses Count II: the breach of contract claim in its entirety.

  Mulligan's Complaint alleges that he "and IU entered in a Contract whereby IU agreed to employ

  Mulligan as Dean of the School of Business and Economics at IU East and a tenured Full Professor

  of the fiscal year 2017–2018." (Filing No. 1 at 5 (emphases added).) In other words, Mulligan

  contends that only "IU breached the contract . . . when it demoted him from the position of Dean

  … prior to the expiration of the Contract term resulting in a substantial reduction of Mulligan's

  salary." Id. (Emphasis added). Because Defendants Cruz-Uribe and Malott are absent from the

  claim, and IU—an undisputed arm of the state—is the only Defendant implicated in the count,

  Defendants' Cross-Motion for Summary Judgment as it relates the breach of contract claim is

  granted on the grounds of Eleventh Amendment sovereign immunity, and Mulligan's Motion for

  Summary Judgment as to that claim is denied for the same reason. 1

           Things get a bit trickier when applying the doctrine to Count I: the Due Process claim.

  Mulligan's Complaint only names Cruz-Uribe and Malott as purportedly responsible for this

  constitutional violation, (see Filing No. 1 at 4), Mulligan sues both Cruz-Uribe and Malott in their



  1
    In his brief responding to Defendants' Motion for Summary Judgment, Mulligan suggests that the Court, if it finds
  the breach of contract claim barred by the Eleventh Amendment, should dismiss it "without prejudice so that he may
  pursue it in state court." (Filing No. 49 at 17.) Dismissal of a plaintiff's action without prejudice under Rule 41(a)(2)
  is within the sound discretion of the district court's determination of whether the defendant will suffer "plain legal
  prejudice" because of the dismissal. Federal Deposit Ins. Corp. v. Knostman, 966 F.2d 1133, 1142 (7th Cir. 1992).
  Certain factors to consider in determining whether a defendant will suffer "plain legal prejudice" are the "defendant's
  effort and expense of preparation for trial, excessive delay and lack of diligence on the part of the plaintiff in
  prosecuting the action, insufficient explanation for the need to take a dismissal, and the fact that a motion for summary
  judgment has been filed by the defendant." Id. Here, the Court determines that Defendants would face plain legal
  prejudice if the claim were dismissed without prejudice because, as they summarize, "[t]he parties have been litigating
  this case for well over a year. Discovery is complete, final witness and exhibits lists have been filed, and trial [had]
  been set for January 2021. Further, all parties have moved for summary judgment on the breach of contract claim
  itself." (Filing No. 54 at 5.)


                                                             7
Case 1:19-cv-01834-TWP-MPB Document 56 Filed 03/31/21 Page 8 of 17 PageID #: 426




  "official and individual capacities." Id. at 1. Defendants argue that sovereign "immunity also

  extends to individuals 'being sued in their official capacities,'" with one notable exception

  regarding prospective injunctive relief (Filing No. 45 at 14 (citing Shannon v. Bepko, 684 F. Supp.

  1465, 1473–74 (S.D. Ind. 1988)) (quotation mark omitted)). A plaintiff may [only] sue individual

  state officials for 'prospective injunctive relief to protect the plaintiff against any further or ongoing

  violation of his federal rights, id. (quoting Bissessur v. Ind. Univ. Bd. of Trs., No. 1:07-CV-1290,

  SEB-WTL, 2008 WL 4274451, *3 (S.D. Ind. Sept. 10, 2008)). Defendants argue that all of

  Mulligan's claims against Cruz-Uribe and Malott in their official capacities are barred, because

  claims "for any relief other than prospective injunctive relief are barred," id. (emphasis added).

          Mulligan agrees with Defendants that a plaintiff can only "pursue a claim against a state

  officer for ongoing violations of federal law by naming him or her as a defendant in his or her

  official capacity." (Filing No. 49 at 6 (citing Ex Parte Young, 209 U.S. 123, 127–132 (1908)).)

  Mulligan notes that this represents an "exception to the doctrine" and limits claims to "prospective

  injunctive relief."   Id. But because the relief he seeks—"reinstatement of his employment

  contract," "a hearing in front of the faculty board of review concerning his removal," and "his

  amended performance evaluation with additional, derogatory comments be withdrawn"—from

  these Defendants is purely prospective, "Cruz-Uribe and Malott are not entitled to sovereign

  immunity in their official capacities." Id. at 7–8.

          Defendants respond that any prospective relief in this case is foreclosed: "Cruz-Uribe and

  [ ] Malott are not capable of reinstating [ ] Mulligan to a position that even he agrees he was not

  entitled to beyond the 2017–18 fiscal year." (Filing No. 54 at 11.) In other words, because the

  contract only provided, at the latest, that Mulligan would serve as dean through the close of the

  207–2018 fiscal year, "this Court cannot grant judgment to [him] re-instating him as dean now."




                                                      8
Case 1:19-cv-01834-TWP-MPB Document 56 Filed 03/31/21 Page 9 of 17 PageID #: 427




  Id. Because "no prospective relief against [ ] Cruz-Uribe and [ ] Malott can be granted",

  Defendants maintain that they are entitled to summary judgment on the Due Process claim. Id.

  Additionally, Mulligan's Complaint did not limit relief sought from these Defendants to that of a

  prospective nature: he also asks the Court to order Cruz-Uribe and Malott to pay him lost wages

  and other damages. Id. at 10 (quoting Filing No. 1 at 6). The Court agrees with the parties that

  Mulligan can only bring a Due Process claim against Cruz-Uribe and Malott for prospective

  injunctive relief. That, of course, means that Mulligan's request for "lost wages and other

  damages" is barred under the Eleventh Amendment. See Council 31 of the Am. Fed'n of State,

  County & Mun. Emples. v. Quinn, 680 F.3d 875, 884 (7th Cir. 2012) (barring claim under Eleventh

  Amendment when it "would force the defendants, acting in their official capacities, to extract funds

  from the State's treasury for the ultimate benefit of the plaintiffs).

          The Court does not agree with Defendants, however, that it can provide no prospective

  injunctive relief because any purported "right" to the position has lapsed. The Seventh Circuit has

  held that "reinstatement and expungement of personnel records[ ] is clearly prospective in effect

  and thus falls outside the prohibitions of the Eleventh Amendment." Elliott v. Hinds, 786 F.2d

  298, 302 (7th Cir. 1986). The Seventh Circuit has held that the "goal of reinstatement and the

  removal of damaging information from the plaintiffs work record is not compensatory…rather, it

  is to compel the state official to cease her actions in violation of federal law and to comply with

  constitutional requirements." Id. And in fact, Judge John D. Tinder, while a judge on this Court,

  determined that a "plaintiff request[ing] reinstatement of his employment contract"—even when

  that contract had already "expired by its own terms"—was seeking relief that was "clearly

  prospective in effect." Grosz v. State of Ind., 730 F. Supp. 1474, 1478, 1481 n.7 (S.D. Ind. 1990);

  cf. Hostrop v. Board of Junior College District Number 515, 523 F.2d 569 (7th Cir. 1975) (holding




                                                     9
Case 1:19-cv-01834-TWP-MPB Document 56 Filed 03/31/21 Page 10 of 17 PageID #: 428




  that "injunctive relief would be manifestly inappropriate" after "[f]ive years have elapsed since

  plaintiff's employment was terminated" when a money judgment was not precluded by the

  Eleventh Amendment because the state had waived any immunity), cert. denied.

          Accordingly, Mulligan's request for prospective relief from Cruz-Uribe and Malott in their

  official capacities is not barred by the Eleventh Amendment. See Kashani v. Purdue Univ., 813

  F.2d 843, 848 (7th Cir. 1987) ("[a]lthough the Eleventh Amendment bars all claims against Purdue

  and the damages claims against its officials in their official capacities, it does not thwart the claims

  against the officials in their official capacities for the injunctive relief of reinstatement.").

          Defendants also argue that any claims for monetary damages against Cruz-Uribe and

  Malott "in their individual capacities" are barred by sovereign immunity because his claim is not

  a "bona fide individual capacity suit." (Filing No. 45 at 14, 15.) Defendants contend that claims

  are not bona fide individual capacity suits if "(1) the claims arise from the individuals' conduct in

  their official capacities as employees of an arm of the state, (2) the individuals would not be facing

  plaintiff's allegations if they were not supervisors, and (3) their actions were undertaken in their

  official capacities as supervisors." Id. at 14–15 (citing Wade v. Indiana University School of Med.,

  No. 1:16-cv-02256-TWP-MJD, 2019 WL 3067519, *8, *8 n.1 (S.D. Ind. July 12, 2019)).

  Defendants contend "Mulligan has not alleged a single claim against either [ ] Cruz-Uribe or [ ]

  Malott for conduct taken by either of them individually as a person, separate and distinct from

  their roles as an administrator at IUE." Id. at 15. Instead, Defendants argue, he has asserted a

  claim against them "in their official capacities (as opposed to their individual capacities)," and "all

  claims for money damages against them . . . are barred by the Eleventh Amendment." Id.

          Mulligan contends that he brings a bona fide individual capacity suit because

          'to establish personal liability in a § 1983 action, it is enough to show that the
          official, acting under color of state law, caused the deprivation of a federal right



                                                     10
Case 1:19-cv-01834-TWP-MPB Document 56 Filed 03/31/21 Page 11 of 17 PageID #: 429




         and the Eleventh Amendment provides no shield for a state official confronted by
         a claim that [she has] deprived another of a federal right under color of state law.'

  (Filing No. 49 at 8 (quoting Kentucky v. Graham, 473 U.S. 159, 166 (1985)) (emphasis

  Mulligan's). He argues that he alleges that Cruz-Uribe and Malott, "while acting under color of

  state law, deprived him of his federal right to due process under the Fourteen Amendment." Id. at

  9. Mulligan contends these Defendants "acted outside the scope of their employment when they

  failed to give him due process under the University's policies and procedures, instead abruptly

  removing him from the dean's position without notice or hearing and later creating a false and

  defamatory performance evaluation to justify the removal." Id. Though Defendants maintain "that

  the 'duties implicated in [ ] Mulligan's claim—to follow applicable rules and procedures and

  conduct annual evaluations—arise directly out of [ ] Cruz-Uribe's and [ ] Malott's administrative

  roles at IUE,'" that argument "'has been rejected by this circuit.'" Id. (quoting Filing No. 45 at 15;

  Isabell v. Trustees of Indiana University, 432 F. Supp. 3d 786, 795 (N.D. Ind. 2020)). Moreover,

  Mulligan notes that he "asked that the Court '[o]rder Defendants Cruz-Uribe and Malott to pay lost

  wages and other damages to Mulligan' in his Complaint, but properly did not seek these damages

  from IU." Id. at 10 (quoting Filing No. 1 at 6). Though IU "may indemnify Cruz-Uribe and Malott,"

  the Court should not, Mulligan argues, blindly presume that fact at the summary judgment stage.

  Id. (citing Isabell, 432 F. Supp. 3d at 795).

         Defendants reply that "Mulligan has not alleged a single claim against either [ ] Cruz-Uribe

  or [ ] Malott for conduct taken by either of them individually as a person, separate and distinct

  from their roles as administrators". (Filing No. 54 at 11.) And despite Mulligan's argument to the

  contrary, "any monetary damages against [ ] Cruz-Uribe and [ ] Malott for Section 1983 violations

  would flow from the state treasury because [ ] Mulligan is asking the Court to order 'Defendants

  Cruz-Uribe and Malott to pay lost wages and other damages to Mulligan' as part of his alleged



                                                   11
Case 1:19-cv-01834-TWP-MPB Document 56 Filed 03/31/21 Page 12 of 17 PageID #: 430




  employment contract." Id. at 13 (quoting Filing No. 1 at 6). In other words, any "judgment would

  inescapably be paid by the state since the alleged employment contract was only between … [IU]

  and [ ] Mulligan, and [ ] Cruz-Uribe and [ ] Malott were not parties to the alleged contract in their

  individual capacities." Id. Finally, reliance on Isabell is misplaced when the claim in that case

  "did not involve an employment contract." Id. at 13 n.6.

         The Defendants' argument is persuasive. The holdings in Omosegbon v. Wells, 335 F.3d

  668 (7th Cir. 2003), and in Haynes v. Indiana University, 902 F.3d 724 (7th Cir. 2018),

  conclusively establish that the Eleventh Amendment bars any monetary claims against Cruz-Uribe

  and Malott in their individual capacities. In Omosegbon, the Seventh Circuit held that, after a

  professor's contract was not renewed, his monetary claims against IU administrators

         allegedly in their individual capacity [failed] . . . because he seeks backpay and
         other forms of monetary compensation based on an employment contract[.] We
         think it so inescapable that any resulting judgment will be paid by the state rather
         than the individual defendants that this bears no resemblance to a bona fide
         individual capacity suit. (The individuals, after all, were not even parties to the
         contract in their individual capacity.) Accordingly, he has no § 1983 claim against
         these defendants.

  335 F.3d at 673. In Haynes, that court, comparing the case to Omosegbon, again held that because

  it had "no reason to believe" that IU administrators—rather than IU itself—"would foot the bill for

  a resulting judgment" from a tenure-denial case, sovereign immunity defeated the professor's

  monetary "damages action against the [IU] administrators, both in their individual and official

  capacities." 902 F.3d at 732. Because any "backpay [or] other form[ ] of monetary compensation

  based on an employment contract" would be paid by the state rather than these individual




                                                   12
Case 1:19-cv-01834-TWP-MPB Document 56 Filed 03/31/21 Page 13 of 17 PageID #: 431




  Defendants, see Omosegbon, 355 F.3d at 673, the Eleventh Amendment bars the claim for

  monetary damages against Cruz-Uribe and Malott in their individual capacities as well. 2

          In sum, the Eleventh Amendment bars all claims brought by Mulligan except for his request

  for prospective relief from Cruz-Uribe and Malott under his Due Process claim. The Court will

  now turn to that claim.

  B.      Purported Violations of Fourteenth Amendment Procedural Due Process Rights by
          Defendants Cruz-Uribe & Malott

          Under the Fourteenth Amendment, the Due Process clause "forbids a state to deprive any

  person of 'life, liberty, or property, without due process of law.'" Dupuy v. Samuels, 397 F.3d 493,

  503 (7th Cir. 2005) (citing U.S. Const. amend. XIV, § 1). "Procedural due process claims require

  a two-step analysis. The first step requires [a court] to determine whether the plaintiff has been

  deprived of a protected interest; the second requires a determination of what process is due."

  Townsend v. Vallas, 256 F.3d 661, 673 (7th Cir. 2001) (quoting Strasburger v. Board of Educ.,

  Hardin County Cmty. Unit Sch. Dist. No. 1, 143 F.3d 351, 358 (7th Cir. 1998)). Mulligan alleges

  that he had both a "property interest" and a "liberty interest" in his "continued employment as the

  Dean." (Filing No. 1 at 4.) According to his Complaint, Cruz-Uribe and Malott, by failing to

  afford him "with due process," interfered with these interests, violating the Fourteenth

  Amendment. Id. In any due process case where the deprivation of property is alleged, the

  threshold question is whether a protected property interest actually exists. Cole v. Milwaukee Area

  Tech. Coll. Dist., 634 F.3d 901, 904 (7th Cir. 2011) (citation omitted). The Court will first resolve

  this issue before, if necessary, turning to the second inquiry.




  2
    Because the Court holds that the claims for monetary damages against Cruz-Uribe and Malott in both their official
  and individual capacities are barred by the Eleventh Amendment, it need not resolve whether these "Defendants sued
  in their individual capacities are entitled to qualified immunity from [ ] Mulligan's due process claims for money
  damages." (Filing No. 45 at 16 (emphasis added).)


                                                          13
Case 1:19-cv-01834-TWP-MPB Document 56 Filed 03/31/21 Page 14 of 17 PageID #: 432




         Government employees have a property interest in their employment when they have a

  legitimate claim of entitlement, usually arising by statute or contract. Lalvani v. Cook Cnty., 269

  F.3d 785, 791 (7th Cir. 2001). While public employees who serve only "at will" or at the pleasure

  of their employers may have a desire in continued employment, they generally do not have a

  property interest in their positions. Id. On the other hand, a government employee's liberty

  interests, in this Due Process context, are implicated when the government, terminating the

  employee, "make[s] any charge against him that might seriously damage his standing and

  associations in the community" or "impose[s] on him a stigma or other disability that foreclose[s]

  his freedom to take advantage of other employment opportunities." Bd. of Regents of State Colls.

  v. Roth, 408 U.S. 564, 573 (1972). In other words, "[a] claim that a government employer has

  infringed an employee's liberty to pursue his occupation requires: (1) he was stigmatized by the

  employer's actions; (2) the stigmatizing information was publicly disclosed; and (3) he suffered a

  tangible loss of other employment opportunities as a result of the public disclosure." Dupuy, 397

  F.3d 493 at 509 (citing McMath v. City of Gary, Indiana, 976 F.2d 1026, 1031 (7th Cir.1992)).

         In his Complaint, Mulligan alleged as "Dean of the School of Business and Economics and

  a tenured Full Professor, Mulligan had both protectable property and liberty interests in his

  continued employment in those roles." (Filing No. 1 at 3.) However, in his summary judgment

  brief, he contends only that he had a property interest "to his dean position through the end of the

  2017–2018 fiscal year[] because he had an employment contract that noted his salary through the

  end of the fiscal year." (Filing No. 40 at 17.) Defendants maintain that Mulligan had neither a

  property nor a liberty interest in his position. (Filing No. 45 at 21–22). First, Defendants contend

  that "Mulligan was removed only from his administrative role as dean" and "remains employed by

  the University as a tenured faculty member." Id. at 22. Because "deans serve at the pleasure of




                                                  14
Case 1:19-cv-01834-TWP-MPB Document 56 Filed 03/31/21 Page 15 of 17 PageID #: 433




  the University," Mulligan was an at-will employee with no protected property interest in continued

  employment as a dean. Id. (citing Moulton v. Vigo Cnty., 150 F.3d 801, 804 (7th Cir. 1998)).

         As for liberty interest—"[t]o the extent [he] has not otherwise dispensed with" the

  allegation—"Mulligan admitted that his removal as dean was never publicly disclosed by

  Defendants," and he has "retained his employment as a tenured professor." Id. at 22, 23. And "to

  the extent that Dr. Mulligan is alleging that his 2017 annual evaluation constitutes public

  disclosure, his evaluation was not publicly disclosed by the University, but only given to Dr.

  Mulligan himself." Id. at 23. Although Mulligan does not directly respond to this argument,

  Defendants reiterate that "[w]ithout a contract for the deanship during the time Dr. Mulligan was

  removed as dean, Dr. Mulligan served as dean at will and had no protectable property interest."

  (Filing No. 54 at 2.) Moreover, Defendants note that "[a]lthough Dr. Mulligan asserted in his

  Complaint that Defendants interfered with his liberty interests by failing to afford him due process,

  he fails to make such an argument in both his opening brief and his response." Id. at 16 n.8.

         The Court agrees with the Defendants that Mulligan has abandoned any contention that he

  has a liberty-based Due Process claim. Outside of the passing reference in his Complaint, he does

  not, as Defendants note, argue elsewhere that any publicly disclosed stigmatizing actions or

  statements by Cruz-Uribe or Malott led to him suffering tangible loss of other employment

  opportunities. See Dupuy, 397 F.3d 493 at 509. Instead, the claim turns on whether Mulligan had

  a contractual right to the deanship that created a Due Process property interest in the position.

         The Court agrees with Defendants that the undisputed evidence demonstrates that Mulligan

  had no property interest to the deanship because he had no contractual right to remain in the role.

  "Indiana law requires a contract of employment to contain four terms: 1) the place of employment;

  2) the period of employment; 3) the nature of the service the employee is to render; and 4) the




                                                   15
Case 1:19-cv-01834-TWP-MPB Document 56 Filed 03/31/21 Page 16 of 17 PageID #: 434




  compensation the employee is to receive." Jones v. Gen. Elec. Co., 87 F.3d 209, 213 (7th Cir.

  1996) (citing Majd Pour v. Basic Am. Medical, Inc., 512 N.E.2d 435, 439 (Ind. Ct. App. 1987)).

  The parties rightfully quibble over the second element: the existence of any term of employment.

  Mulligan's Appointment Letter established his "salary for the fiscal year 2016–2017" as "Dean and

  tenured Full Professor of Economics," breaking out the pay for each position into component parts

  (Filing No. 46-3 at 2 (emphasis added) (denoting that Mulligan's salary "will be $119,000 with an

  additional $21,000 for administrative duties for a total of $140,000").) This letter unambiguously

  designated Mulligan to two positions and indicated that, "[s]hould at some point in the future you

  no longer serve in the position of Dean and return to a faculty position, your salary would be

  prorated to a standard ten (10) month faculty appointment." Id. This initial letter, then, clearly

  contemplated the duality of Mulligan's appointment, specifically directing that—even if he no

  longer served as dean, no matter the reason for the change—he would still retain a tenured faculty

  position (see Filing No. 46-4 at 29 ("It can be difficult to attract an administrator to a position if

  they don't have faculty position to fall back on.")). And although the 2017 Salary Letter indicated

  that his salary would increase "for the fiscal year 2017–18," it conspicuously disclaimed, set off

  from all other text, that it did "not constitute a contract" and that it was "for information only."

  (Filing No. 46-5 at 2.) Instead of creating a contract, both these documents merely represent the

  fact that "[s]tating compensation and other benefits in annual terms is both common and

  convenient, but does not necessarily mean that the employment is for a definite period of one year."

  Bee Window, Inc. v. Turman, 716 N.E.2d 498, 501 (Ind. Ct. App. 1999); see also Butts v. Oce-

  USA, Inc., 9 F. Supp. 2d 1007, 1011 (S.D. Ind. 1998) ("Salaries are typically measured in annual

  terms and doing so does not eliminate an employee's at-will status.").




                                                   16
Case 1:19-cv-01834-TWP-MPB Document 56 Filed 03/31/21 Page 17 of 17 PageID #: 435




         Because the Court concludes, as a matter of law, that Mulligan did not have a

  constitutionally protected property interest in this case since he had no contractual right to the

  deanship position, it need not consider Mulligan's additional arguments regarding the denial of his

  Due Process rights. Defendants are entitled to summary judgment on this claim.

                                        IV. CONCLUSION

         For the foregoing reasons, the Court DENIES Mulligan's Motion for Summary Judgment

  (Filing No. 39), and GRANTS Defendants' Cross-Motion for Summary Judgment (Filing No. 44).

  Mulligan's claims are dismissed, and Final Judgment will issue under separate order.

         SO ORDERED.

  Date: 3/31/2021

  DISTRIBUTION:

  Eric J. Hartz
  CLEVELAND LEHNER CASSIDY
  eric@clcattorneys.com

  Meghan Uzzi Lehner
  CLEVELAND LEHNER CASSIDY
  meghan@clcattorneys.com

  James R. A. Dawson
  TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
  jdawson@taftlaw.com

  Erica Marie Knear
  TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
  eknear@taftlaw.com

  Melissa A. Macchia
  TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
  mmacchia@taftlaw.com

  Michael C. Terrell
  TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
  mterrell@taftlaw.com




                                                  17
